McBride, J.,
delivered the opinion of the court.
This cause was in this court at the last July term, when the matters, of error then complained of, were fully examined, considered and decided by the court. The writ of error was dismissed because a formal judgment had not been entered on the demurrers. The judgment has been amended, whilst the errors remain uncorrected, hence the cause has again been brought to this court. On a re-argument we see no cause for overruling the decision heretofore made. 8 vol. Mo. Rep. 619. We are fully satisfied that the declaration is good and the pleas clearly bad. Judge Scott concurring herein, the judgment of the circuit courtis reversed and the cause remanded.